                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     MINHNGA NGUYEN,
9
                   Plaintiff,
10                                                     Case No. 2:15-CV-00793-RAJ
           v.
11                                                     PROPOSED ORDER
     THE BOEING COMPANY,
12
                   Defendant.
13
14
           Before the Court is Plaintiff’s Motion to Withdraw as Counsel. Dkt. # 147. The
15
     Court has considered the written materials submitted, and enters the following order:
16
           It is ORDERED:
17
           1. Darryl Parker and the Civil Rights Justice Center, PLLC, are permitted to
18
                withdraw as counsel of record for Plaintiff Minhnga Nguyen.
19
           2. All future pleadings in this matter should be directed to Plaintiff at said address:
20
21              Minhnga Nguyen, 2917 95th Street SE, Everett, WA 98208
                Phone: (425) 316-8621
22
23
           DATED this 9th day of April, 2019.
24
25
26
                                                      A
                                                      The Honorable Richard A. Jones
27                                                    United States District Judge

28   ORDER – 1
